In view of the federal statute (U.S. Compiled Statutes, § 8631) declaring it to be unlawful for any common carrier engaged in interstate commerce "to use any locomotive engine propelled by steam power in moving interstate or foreign traffic unless the boiler of said locomotive and appurtenances thereof are in proper condition and safe to operate in the service to which the same is put," it reasonably could not be, and is not, contended that appellants were not liable to appellee, if it was true, as the jury found it was, that the explosion of the boiler was due to defects in the bolts or stays designed to sustain the crown sheet thereof; for, plainly, appellants were guilty of negligence if they used in locomotive equipped with such a boiler while engaged in interstate traffic as common carriers.
Therefore the principal controversy it the trial was one as to whether the giving way of the crown sheet of the boiler was proximately caused by defects for which appellants were responsible, or by a lack of sufficient water in the boiler to cover it for which said O. C. Carroll might have been responsible.
Appellants' contentions with reference to this phase of the case were and are: (I) That there was no testimony which waranted the jury in finding that the bolts and tays of the crown sheet were "weak or insecure." (2) That, if there was such testimony, there was no testimony which waranted the finding that the defects in the bolts and stays were a proximate cause of the explosion. The contentions will be overruled; for, as we view the record, there *Page 798 
was testimony to support each of the findings.
It seems to have been accepted as a fact by both the parties to the controversy that the giving way of the crown sheet was not due to a lack of sufficient water in the boiler if there was water enough therein to completely cover said crown sheet. The testimony was conflicting as to whether there was that much water in the boiler or not, but we think a preponderance thereof supported appellee's contention and the finding of the jury that there was. Therefore the case should be viewed as one in which it appeared that the explosion was not due to a lack of sufficient water in the boiler, Stokes, Hunter, and Jenkins, witnesses for Appellants, testifying as experts, agreed that if that was true it (the explosion) should the attributed to "defects of material or broken bolts" in the boiler. The finding of the jury that it was due to "weak and insecure" bolts or stays, we think, was warranted by that testimony and testimony showing the locomotive to have been an old one; that, when inspected about a month before the explosion occurred, 10 of the stay bolts of the boiler were found to be broken and were then renewed; that after the explosion 13 stays and 7 bolts of the boiler were found to be broken; and that it could not be definitely determined whether same were broken before the explosion or by it. We think the jury had a right to infer from this testimony that the stays and bolts were "weak or insecure," and that, because they were, the crown sheet gave way and caused the explosion.
It is insisted that the verdict was excessive in amount. We do not find anything in the record which we think warrants us in saying so. Therefore the contention is overruled.
The judgment is affirmed.